Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

                                                     Response to Amendment
Applicant’s amendment, filed March 29, 2021, has been entered and carefully considered.  Claim 1 is amended. Claims 1 and 6-10 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2015/0305016 A1) in view of Xue et al. (US 2016/0143035 A1).
Regarding claim 1, Dai discloses a method, comprising: establishing, by a processor of an apparatus implemented in a user equipment (UE), a connection over a downlink component carrier and a first uplink component carrier with a network apparatus (Figs. 3-4, at least embodiment 1, paragraphs 0048-0057 disclose based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier, or only to transmit the PUCCH in the primary component carrier; and then the UE transmits the PUCCH in a selected component carrier. Specifically UE communicates with Base station by using first and second uplink component carrier and base station communicate using the downlink component carrier); establishing, by the processor of the apparatus, a connection over a second uplink component carrier with the network apparatus (embodiment 1, paragraphs 0048-0057 disclose based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier, or only to transmit the PUCCH in the primary component carrier; and then the UE transmits the PUCCH in a selected component carrier. Specifically Said switching the transmission of the ; assigning, by the processor of the apparatus, the first uplink component carrier as a primary carrier and assigning the second uplink component carrier as a supplementary carrier (embodiment 1, paragraphs 0048-0057 disclose based on a predetermined rule, a User Equipment (UE) selects to switch the transmission of a Physical Uplink Control Channel (PUCCH) between a primary component carrier and a secondary component carrier, or only to transmit the PUCCH in the primary component carrier; and then the UE transmits the PUCCH in a selected component carrier. Specifically Said switching the transmission of the PUCCH between the secondary component carrier and the primary component carrier refers to: when there is the PUCCH that needs to be transmitted in a subframe N, if there is no primary uplink component carrier while only the secondary uplink component carrier in the subframe N, then the PUCCH is transmitted in the secondary uplink component carrier of the subframe N; and if there is the primary uplink component carrier in the subframe N, then the PUCCH is transmitted in the primary uplink component carrier of the subframe N); and transmitting, by the processor of the apparatus, uplink data to the network apparatus via at least one of the first uplink component carrier and the second uplink component carrier (embodiment 1, paragraphs 0048-0057, the UE selects only to transmit the PUCCH in the primary uplink component carrier of the subframe N. The UE transmits the PUCCH in selected component carrier in the subframe N). 

In an analogous art, Xue discloses receiving, by the processor of the apparatus, a command from the network apparatus (Paragraphs 0115-0117 discloses UE receives a DCI from the base station and DCI contains carrier switching policy. The base station may indicate the carrier switching policy in DCI in a manner of explicitly adding bits, where a quantity of the added bits may depend on a quantity of carriers supported by the UE or a quantity of carriers in a candidate carrier set that is configured by the base station for the UE, and/or depend on a quantity of times of performing carrier switching in the carrier switching policy of the UE, such as, only performing downlink carrier switching, or only performing uplink carrier switching, or performing uplink carrier switching and downlink carrier switching) ; and wherein the command comprises a first set of bit strings and a second set of bit strings (Paragraphs 0116-0117 discloses DCI may contain more than one bits such as three bits of a carrier indicator field  of inter carrier scheduling in a carrier aggregation technology. The base station may indicate the carrier switching policy in DCI in a manner of explicitly adding bits, where a quantity of the added bits (first set of bits and/or second set of bits) may depend on a quantity of carriers supported by the UE or a quantity of carriers in a candidate carrier set that is configured by the base station for the UE, and/or depend on a quantity of times of performing carrier switching in the carrier switching policy of the UE, such as, only performing downlink carrier switching, or only performing uplink carrier switching, or performing uplink carrier switching and downlink carrier switching. when the UE supports only two carriers or the candidate carrier set includes only two carriers, only one bit (CC switching) may be added to the DCI, and "0" is used for indicating that carrier switching is not performed, "1" is used for indicating that carrier switching is performed, and the switching is performed from the current carrier to the target carrier in the candidate carrier set, or otherwise.  Optionally, two bits , wherein the second set of bit strings indicates more than one uplink component carriers to be aggregated in component carrier aggregation (Paragraphs 0116-0117 disclose the DCI may multiplex three bits of a carrier indicator field (CIF) of inter-carrier scheduling in a carrier aggregation technology, the CIF is used for indicating a target carrier to which carrier switching is performed, and correspondingly, the carrier indicator field CIF included in the DCI is used for carrying the carrier switching indication information.  When the DCI is further used for instructing the UE to receive downlink data on the current downlink carrier, the CIF is only used for indicating carrier switching, where the CIF corresponds to a target carrier index.  Whether the UE specifically performs uplink carrier switching and/or downlink carrier switching needs to be determined according to a switching policy, or determined jointly with reference to another piece of indication information. the CIF may instruct the UE to only perform carrier switching, that is, instruct the UE to perform carrier switching from the current downlink and/or uplink carrier to the target downlink and/or uplink carrier corresponding to a CIF index.  Whether the UE specifically performs uplink carrier switching and/or downlink carrier switching needs to be determined according to the carrier switching policy, or determined jointly with reference to another piece of indication information); 
wherein the first set of bit strings indicates a primary component carrier used in component carrier switching (Paragraphs 0115-0117 disclose UE receives a DCI from the base station and DCI contains carrier switching policy. The base station may indicate the carrier switching policy in DCI in a manner of explicitly adding bits, where a quantity of the added bits may depend on a quantity .
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xue to the system of Dai to provide a carrier switching method is provided, including: determining, according to carrier switching capability information of user equipment UE, a carrier switching policy according to which the UE performs carrier switching; and sending carrier switching indication information to the UE, where the carrier switching indication information is used for indicating the carrier switching policy, so that the UE performs carrier switching according to the carrier switching policy (Xue, Paragraph 0006).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. in view of Xue et al. and further in view of Kim et al. (US 2011/0092217 A1).
Regarding claim 8, the combination of Dai and Xue don’t disclose the mechanism of following limitation. In an analogous art, Kim discloses receiving, by the processor of the apparatus, uplink resource scheduling command for the first uplink component carrier and the second uplink component carrier via the downlink component carrier, wherein the uplink resource scheduling command comprises component carrier information (Fig. 7 discloses, a network 710 sends a carrier configuration message 715 to a UE 705.  The carrier configuration message contains information on downlink carriers and uplink carriers.  Upon receipt of the carrier configuration message 715, the UE 705 sends a carrier configuration response message 720 to the network 710.  The UE 705 configures the carriers based on the configuration information contained in the configuration resource message in 725.  For example, the UE 705 configures UL CC 1, UL CC 2, UL CC 3, UL CC 4 and UL CC 5 as aggregated uplink carriers and UL CC 1 and UL CC 3 as PHR-designated uplink carriers.  Relationships between the PHR-designated uplink carriers and the PHR-transmitting uplink carriers are also configured.  For example, the PHR for UL CC 1 can be transmitted on UL CC 1 and UL CC 2, and the PHR for UL CC 3 can be transmitted on UL CC 3, UL CC 4 and UL CC 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the modified system of Dai and Xue to provide reporting of power headroom from a UE in a wireless communication system that supports carrier aggregation (Abstract, Kim).
Regarding claim 9, Kim discloses receiving, by the processor of the apparatus, transmission feedback corresponding to the first uplink component carrier and the second uplink component carrier via the downlink component carrier, wherein the transmission feedback comprises component carrier information (Fig. 7 discloses, a network 710 sends a carrier configuration message 715 to a UE 705.  The carrier configuration message contains information on downlink 
Regarding claim 10, Kim discloses wherein the first uplink component carrier is in a low-frequency band and the second uplink component carrier is in a high-frequency band (Fig. 4 discloses 800MHz frequency band and 2500 MHz frequency band). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim to the modified system of Dai and Xue to provide reporting of power headroom from a UE in a wireless communication system that supports carrier aggregation (Abstract, Kim).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. in view of Xue et al. and further in view of  Kim et al. (US 2012/0207112 A1, hereinafter referred as Kim’112).
Regarding claim 6, Dai and Xue do not disclose the mechanism of power headroom or buffer status as claimed in claim 6. In an analogous art, Kim’112 discloses adjusting, by the processor of the apparatus, uplink transmission power of the first uplink component carrier or the second uplink component carrier according to an addition power control offset received from the network apparatus, wherein the addition power control offset is used to compensate pathloss measurement of the downlink component carrier (Fig. 8, Paragraphs 0087-0094 disclose the UE determines whether PHR is triggered at step 820.  The PHR is triggered when the periodicPHR-Timer expires or the change of uplink pathloss in the service cell in active state and proving pathloss is greater than a dl-PathlossChange as compared to the previous PHR report.  If P-MPR greater than 0 is currently applied or applied in the last PHR transmission, and if one of the following PHR trigger conditions are fulfilled, then PHR is triggered.  If the P-MPR greater than 0 is applied, then it is necessary to adjust the LTE transmit power due to the uplink transmission by other radio transmission modem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kim’112 to the modified system of Dai and Xue to provide a method and apparatus for reporting Power Headroom (PH) of the UE efficiently (Abstract, Kim’112).
Regarding claim 7, Kim’112 discloses adjusting, by the processor of the apparatus, uplink transmission power of the first uplink component carrier or the second uplink component carrier according to a power control command received from the network apparatus, wherein the power control command comprises component carrier information (Fig. 8, Paragraphs 0087-0094 disclose the UE determines whether PHR is triggered at step 820.  The PHR is triggered when the periodicPHR-Timer expires or the change of uplink pathloss in the service cell in active state and proving pathloss is greater than a dl-PathlossChange as compared to the previous PHR report.  If P-MPR greater than 0 is currently applied or applied in the last PHR transmission, and if one of the following PHR trigger conditions are fulfilled, then PHR is triggered.  If the P-MPR greater .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-10 have been fully considered but they are not persuasive. Applicant stated that “Xue might be characterized to teach certain limitations previously recited in Claim 1, there does not appear to be any mention or hint in Xue of receiving a command and performing uplink data transmission according to the command, with the command comprising two sets of MAC CE bit strings indicating a primary component carrier used in component carrier switching and more than one uplink component carriers to be aggregated in component carrier aggregation”.
Examiner respectfully disagrees. Applicant’s claim language does not require command message to be a MAC CE bit strings. Claim 1 recites a command, which may read on a DCI or a message etc. 
Xue discloses the DCI may multiplex three bits of a carrier indicator field (CIF) of inter-carrier scheduling in a carrier aggregation technology, the CIF is used for indicating a target carrier to which carrier switching is performed, and correspondingly, the carrier indicator field CIF included in the DCI is used for carrying the carrier switching indication information (Paragraph 0116).
Paragraph 0117 discloses when the DCI sent by the base station on the current downlink carrier is used for scheduling data transmission on the current uplink carrier, that is, current carrier scheduling, and an index value of a CIF included in the DCI is not an index of the current carrier, the CIF may instruct the UE to only perform carrier switching (CC switching), that is, instruct the 
Thus Xue discloses the mechanism of receiving a command and performing uplink data transmission according to the command using the first and second set of bit strings.
Thus rejection of claim 1 is maintained under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2013/0058233 A1), Fig. 12 discloses in step 1205, a UE 405 recognizes a group of configured carriers. For example, the UE 405 may receive a CA message and recognize a group to which configured carriers belong, based on the information indicating to which group specific carriers included in the received CA message belong. Upon receiving a DL assignment in step 1207, the UE 405 checks a carrier indicator in the DL assignment in step 1210. If all carriers 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROMANI OHRI/Primary Examiner, Art Unit 2413